Filed 7/25/22
                 CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  SECOND APPELLATE DISTRICT

                         DIVISION THREE



 MINOO MEIRI,                          B310619

      Plaintiff and Appellant,         (Los Angeles County
                                       Super. Ct.
      v.                               No. 19STPB06365)
 TALE SHAMTOUBI, as Trustee,
 etc.,

           Defendant and Respondent.



      APPEAL from an order of the Superior Court of Los
Angeles County, Gus T. May, Judge. Affirmed.
      Alpert Law Group, Jeffrey Alpert and Dean Asher for
Plaintiff and Appellant.
      Weinstock Manion, Jessica G. Babrick, Kathryn E. Kuhn;
Greines, Martin, Stein & Richland, Cynthia E. Tobisman and
Jeffrey E. Raskin for Defendant and Respondent.
                      ——————————
       This appeal arises out of an intrafamily dispute over the
validity of an amended and restated family trust. Several
months after the 120-day statutory deadline for trust contests,
beneficiary Minoo Meiri sued her mother, Tale Shamtoubi (a
beneficiary and trustee), among others, seeking to void the
amendment and restatement as procured through undue
influence and fraud. Ultimately, Tale Shamtoubi, as trustee,
sought instructions as to whether Meiri’s litigation violated the
trust’s no contest clause, arguing that its time-barred nature
rendered it a direct contest without probable cause, requiring
Meiri’s disinheritance. The trial court granted Tale Shamtoubi’s
petition for instructions, finding that Meiri filed a direct contest
without probable cause, and Meiri appeals. We affirm.
                    BACKGROUND 1
I.    The Shamtoubi trust
      Tale Shamtoubi and her husband, Iraj Shamtoubi, 2 were
married for nearly 60 years before Iraj passed away in 2016. In
1994, Tale and Iraj created the Shamtoubi Trust, serving as joint
trustees during their lifetimes, with the trust’s property used for
their benefit.



      1 Preliminarily, we note that Meiri has failed to provide the
required statement of facts (Cal. Rules of Court,
rule 8.204(a)(2)(C)). The following summary has nonetheless
been gleaned from our independent review of the record and the
parties’ submissions, and it is apparent that there are no
contested factual issues.
      2 We refer to Mr. and Mrs. Shamtoubi by their first names
for the sake of clarity; we intend no disrespect.




                                  2
      In 2014, Tale and Iraj executed the amended and restated
Shamtoubi trust. Upon either of their deaths, the trust was to be
divided into three subtrusts, and the surviving spouse was to be
the trustee and sole lifetime beneficiary of all three subtrusts. 3
       The trust documents name Tale and Iraj’s four children—
Meiri, Torag Pourshamtobi, Shahrokh Shamtobi, and Mahrokh
Matian—as the remainder beneficiaries of one of the subtrusts,
entitled to distributions upon the death of the surviving spouse.
       After the original trust documents were drafted, the trust
made substantial gifts and/or loans to two of the children
(including Meiri) and owed money to a third. The amended and
restated trust redistributed the benefits to all four children to
account for these events.
       The amended and restated trust also included a no contest
clause providing that if “any person . . . for any reason or in any
manner, directly or indirectly . . . contests in any court the
validity of (1) this trust . . . or any provision of the foregoing or
any subsequently executed amendment or codicil to the foregoing
or any provision of such amendment or codicil (hereinafter
referred to as Document or Documents)[ ] seeks to obtain an
adjudication in any Direct Contest that a Document is void,
otherwise seeks to void, nullify or set aside a Document . . . then
the right of such beneficiary to take any interest given to him or
her under this trust or any trust created pursuant to this trust
shall be determined as it would have been determined had such
beneficiary predeceased the trustors without surviving issue.”


      3 Whether the 1994 trust documents also specified this
arrangement is unclear, as that document is not included in the
record.




                                  3
      The clause defines a “Direct Contest” as “a pleading filed in
any court that alleges the invalidity of a Document, or one or
more of the terms [o]f a Document, on one or more of the
following grounds: (1) revocation, (2) lack of capacity, (3) fraud,
(4) misrepresentation, (5) menace, (6) duress, (7) undue influence,
(8) mistake, (9) lack of due execution, and (10) forgery.”
      On November 20, 2018, Tale provided Meiri and the other
beneficiaries with a “Notification by Trustee Pursuant to Probate
Code Section 16061.7.” The notice explained, in bold text and in
relevant part, that “[y]ou may not bring an action to contest the
Trust more than 120 days from the date this notification by the
trustee is served upon you.”
II.   Meiri’s petitions
      On July 10, 2019 (approximately 230 days after the Probate
Code 4 section 16061.7 notice), Meiri filed a petition seeking,
among other things, to invalidate the amended and restated
trust. This petition, which appended the section 16061.7 notice,
claimed that Iraj was suffering from health issues, was heavily
medicated, and “was unable to think or act clearly for himself”
when executing the amendment and restatement. Meiri
requested that the court determine the validity of and “rescind,
nullify and void” the amendment and restatement based on Iraj’s
“mental capacity” and the document’s procurement through the
“undue influence” and “fraud” of Meiri’s “[c]onspiring” siblings.
Meiri thus urged that the court declare the amendment and
restatement “void and/or invalid,” resulting in the trust being
administered under the “terms of the 1994 Trust.” The petition


      4All subsequent undesignated references are to the
Probate Code.




                                4
additionally sought damages in excess of the “jurisdictional
minimum” and that the “Conspiring Children and their issue” be
disinherited.
       At the initial hearing in September 2019, neither Meiri nor
her attorney attended, forcing a continuation of the hearing for
two months to November. The November appearance was
continued to January 2020 at Meiri’s request.
       Tale’s counsel made two written requests in December 2019
that Meiri meet and confer regarding alleged deficiencies in her
petition. Tale’s counsel explained that Meiri’s second cause of
action seeking to “rescind, nullify and void” the trust based on
lack of capacity, undue influence, and fraud “constitutes a direct
contest to the 2014 Restated Trust, ( . . . § 21310[, subd.] (b)), and
is untimely pursuant to . . . § 16061.8.” 5 Counsel requested that
Meiri withdraw that cause of action, warning that pursuing it
would violate the trust’s no contest clause, and necessitate the
filing of a demurrer. Meiri did not respond.
       Tale demurred, raising that the second cause of action was
untimely, the entire petition was uncertain, and Meiri’s other
causes of action failed to state a claim. Meiri opposed, arguing
that her contest was not untimely. Tale filed a reply. At the
January 2020 appearance, Meiri and her counsel again failed to
appear, resulting in another continuance.
       The trial court sustained the demurrer without leave to
amend as to the second cause of action, and granted with leave to
amend as to the other causes of action.


      5As general background, section 16061.7 defines the
substance of the required notice, while section 16061.8 prohibits
contests beyond the notice period.




                                  5
       Meiri filed her first amended petition, which factually
supplemented the allegations of “undue influence” and her
father’s deteriorating “mental health” that were the subject of her
original petition. Meiri accepted responsibility for not submitting
her contest within the 120 days after it was “served” upon her, as
required by the section 16061.7 notice, and was therefore “not
contesting the validity” of the amended and restated trust. Still,
her amended petition added a request for $20 million in damages
for elder abuse, as well as a determination that Tale, Meiri’s
siblings, and their issue be deemed to have “forfeited any interest
under [Iraj]’s estate or as heirs.”
       Tale sought instructions regarding whether Meiri’s actions
violated the amended and restated trust’s no contest clause,
thereby impeding Meiri’s rights as a beneficiary. Tale alleged
that Meiri’s untimely litigation and failures to appear in court
had caused the trust to waste its assets and that the second
contest merely recycled the allegations of the first rejected
petition. In response, Meiri again admitted that she had filed her
contest “beyond the statutory period set forth in . . . § 16061.7,”
but instead contended that an untimely contest was not sufficient
to establish the requisite lack of probable cause needed to enforce
a no contest clause under section 21311.
       On February 17, 2021, the probate court concluded that
Meiri had “filed a direct contest without probable cause as
defined in . . . section 21311[, subdivision] (b)” and that as a
result of her violation of the trust’s no contest clause, “any right
of [Meiri] to take as a beneficiary under the Shamtoubi Trust or
any trust created pursuant to the Shamtoubi Trust shall be
determined as if [Meiri] predeceased the Trustors without
surviving issue.”




                                 6
       Meiri timely appealed.
                            DISCUSSION
       Meiri’s argument on appeal is narrow. She acknowledges
that her petition was filed well after the 120-day limitations
period applicable to trust contests elapsed, but nonetheless
contends that the lower court erred in disinheriting her under the
trust’s no contest clause on the sole basis that her late filing was,
under the provision governing such clauses (§ 21311), a direct
contest initiated without probable cause. Per Meiri, an untimely
contest is not a direct contest. Meiri also asserts that
untimeliness does not establish a lack of probable cause. Meiri
contends that a court is obligated to consider the contest’s
substantive allegations, and hold an evidentiary hearing, before
disinheriting a beneficiary due to that contest’s purported lack of
probable cause. According to Meiri, enforcement of a no contest
clause solely because a contest falls outside the limitations period
cannot be squared with the common law and public policy against
forfeiture. We disagree.
I.     Applicable law and standard of review
       “An in terrorem or no contest clause in a trust instrument
‘essentially acts as a disinheritance device, i.e., if a beneficiary
contests or seeks to impair or invalidate the trust instrument or
its provisions, the beneficiary will be disinherited and thus may
not take the gift or devise provided under the instrument.’
[Citation.] No contest clauses, whether in wills or trusts, have
long been held valid in California.” (Donkin v. Donkin (2013)
58 Cal.4th 412, 422.)
       The court’s interpretation of a no contest clause and
application of the clause to a proposed action is necessarily
informed by competing policy interests. On the one hand, “[s]uch




                                 7
clauses promote the public policies of honoring the intent of the
donor and discouraging litigation by persons whose expectations
are frustrated by the donative scheme of the instrument.”
(Donkin v. Donkin, supra, 58 Cal.4th at p. 422.) On the other
hand, these interests are “[i]n tension with . . . the policy
interests of avoiding forfeitures and promoting full access of the
courts to all relevant information concerning the validity and
effect of a will, trust, or other instrument.” (Ibid.) “In light of
these opposing interests, the common law [and statutory law] in
California recognized the enforceability of no contest clauses,
albeit strictly construed, ‘so long as the condition was not
prohibited by some law or opposed to public policy.’ ” (Ibid.; see
id. at pp. 422–426 [tracing development of California law
regarding no contest clauses to present statutory scheme].)
       Consistent with these principles, determining “ ‘[w]hether
there has been a “contest” within the meaning of a particular no-
contest clause depends upon the circumstances of the particular
case and the language used.’ [Citations.] ‘[T]he answer cannot
be sought in a vacuum, but must be gleaned from a consideration
of the purposes that the [testator] sought to attain by the
provisions of [his] will.’ [Citation.] Therefore, even though a no
contest clause is strictly construed to avoid forfeiture, it is the
testator’s intentions that control, and a court ‘must not rewrite
the [testator’s] will in such a way as to immunize legal
proceedings plainly intended to frustrate [the testator’s]
unequivocally expressed intent from the reach of the no-contest
clause.’ ” (Burch v. George (1994) 7 Cal.4th 246, 254–255.)
       The instant appeal challenges the trial court’s
determination, pursuant to sections 16061.8 and 21311, that
Meiri’s petitions—concededly filed after the relevant statutory




                                 8
deadlines—triggered the trust’s no contest clause, causing her
rights as a beneficiary to be determined as if she had predeceased
the trustors without surviving issue.
      “Under current law, a no contest clause is enforceable
against a ‘direct contest that is brought without probable cause.’
(§ 21311, subd. (a)(1).)” (Key v. Tyler (2019) 34 Cal.App.5th 505,
517.) 6 A “ ‘contest’ ” is a “pleading filed with the court by a
beneficiary that would result in a penalty under a no contest
clause, if the no contest clause is enforced.” (§ 21310, subd. (a).)
A “ ‘[d]irect contest’ . . . alleges the invalidity of a protected
instrument or one or more of its terms, based on one or more of”
certain enumerated grounds, including “[l]ack of capacity” and
“[m]enace, duress, fraud, or undue influence.” (§ 21310,
subds. (b)(3)–(4).) Additionally, “[f]or the purposes of this section,
probable cause exists” where “at the time of filing a contest, the
facts known to the contestant would cause a reasonable person to
believe that there is a reasonable likelihood that the requested
relief will be granted after an opportunity for further
investigation or discovery.” (§ 21311, subd. (b).)
       In the absence of disputed facts, we review a court’s
application of a no contest clause de novo. (Bradley v. Gilbert
(2009) 172 Cal.App.4th 1058, 1068.) De novo review is equally
applicable to the legal question of whether a statute of limitations
applies. (Gilkyson v. Disney Enterprises, Inc. (2016)
244 Cal.App.4th 1336, 1340; Straley v. Gamble (2013)



      6 The relevant subtrust became irrevocable in 2016 when
Iraj passed away. Thus, the parties agree that the present
statutory scheme, effective in 2010, applies here. (§ 21315.)




                                  9
217 Cal.App.4th 533, 536 [applying de novo review to
interpretation of § 16061.8].)
II.    The probate court properly applied the trust’s no
       contest clause to Meiri
       Meiri’s litigation falls within the confines of the trust’s no
contest clause and section 21311’s authorization of the
enforcement of a no contest clause where a litigant brings a direct
contest without probable cause. Her contrary legal and policy
arguments do not persuade us otherwise.
       A.    The untimely filing was a direct contest
       Meiri sought “an order . . . declaring that the Purported
Amendment is void and/or invalid” due to Iraj’s lack of “mental
capacity” and her siblings’ “undue influence” and “fraud.” This is
a plainly enumerated example of a “[d]irect [c]ontest” in both the
Probate Code and the amended trust. At a glance, this is
precisely the strain of “ ‘clear and unequivocal attack’ ” that
warrants overriding the “ ‘policy against forfeiture’ ” and applying
“ ‘the penalty contained in the in terrorem clause.’ ” (Estate of
Black (1984) 160 Cal.App.3d 582, 587.)
       Meiri does not quarrel with the no contest clause’s clear
textual applicability to the pleadings at bar. Nonetheless, she
invokes Estate of Lewy (1974) 39 Cal.App.3d 729, 734 and Estate
of Crisler (1950) 97 Cal.App.2d 198, 200 to argue that an
untimely filing is not a direct contest under section 21311. In
fact, neither case centered upon an untimely contest. For
example, Lewy, at pages 733 to 734 concerned challenges to an
executrix’s capacity and an assertion that a probated document
was altered. Because those allegations did not seek to invalidate




                                 10
the will, they were not “contests” under the no contest provisions
applicable in that case. 7
       Meiri points to a statement in Estate of Lewy, supra,
39 Cal.App.3d at page 734 that a “ ‘proceeding improperly
brought under the chapter [of the Probate Code dealing with will
contests] . . . will not result in forfeiture.’ ” But that language
was only intended to support Lewy’s broader point that the
substance, rather than the title, of a pleading controls whether it
is a “contest.” (Ibid.) Therefore, Lewy in no way stands for the
proposition that any pleading that is time-barred, or otherwise
violates the Probate Code, cannot constitute a “contest.”
       Meiri’s use of Estate of Crisler, supra, 97 Cal.App.2d at
page 200 is similarly infirm. Crisler pertained to a beneficiary’s
motion to dismiss probate proceedings arguing that California
lacked jurisdiction to probate a will. Although the court
mentioned that, at the time of the motion, “the time within which
a contest could be filed had expired” (Crisler, at p. 200), it did not
hold that an untimely contest is never a “contest.” Rather, it
found that the jurisdictional motion was not a “contest” to the
will itself. (Id. at pp. 201.) Thus, timing was minimally relevant
to Crisler’s holding. After that passing remark, the court invoked
several analogous cases to the beneficiary’s jurisdictional
challenge to reason that she did not seek “the thwarting of the

      7 The 2010 amendments to the Probate Code’s no contest
provisions eliminated the distinction, previously adopted in 2002,
between direct and indirect contests. (Donkin v. Donkin, supra,
58 Cal.4th at pp. 423–424.) These cases, which preceded those
two amendments by decades, refer generally to “contests,” but
our reference to them is solely for the purpose of construing the
present statutory scheme.




                                 11
testator’s expressed wishes” (thereby constituting a contest),
simply because she sought to contest the will in Oregon. (Id. at
pp. 200–201.) In this respect, Meiri’s petition stands apart. Her
pleadings never sought transfer to another state, but instead to
undo both the distributions set forth in the 2014 amended and
restated trust, and then later, through her amended petition,
those in the 1994 trust as well, the precise type of conduct that
Crisler delineated as a “contest.” For these reasons, the litigation
that Meiri pursued was a “direct contest” irrespective of its tardy
filing.
        These precedents notably predate the 2010 revisions to the
Probate Code, which were prompted by a 2008 report of the
California Law Revision Commission that studied the no contest
law and recommended certain revisions. (See Urick v.
Urick (2017) 15 Cal.App.5th 1182, 1192–1193 (Urick).) Before
settling on its proposal of “simplifying the statute by defining the
types of contests narrowly” (id. at p. 1193), the commission
carefully weighed numerous policy considerations, from
preventing forfeitures and encouraging access to courts on the
one hand, to respecting a transferor’s right to prompt disposition
of property, avoiding litigation and resulting harms to the donor’s
intent, preserving family privacy, and avoiding forced
settlements, nuisance suits, and ownership disputes on the other.
(Recommendation: Revision of No Contest Clause Statute (Jan.
2008) 37 Cal. Law Revision Com. Rep. (2007) pp. 365–369, 372,
377.) The Legislature then struck a balance between these
competing policy interests by adopting the commission’s
proposals and limiting the application of no contest clauses to
three enumerated circumstances, one of which is a “direct contest




                                12
that is brought without probable cause.” (§ 21311, subd. (a)(1);
see Urick, at p. 1193.)
       Under Meiri’s reading, however, any litigant could easily
circumvent these policy judgments, and avoid application of a no
contest clause, by filing a grievance, even if that grievance
entirely lacked probable cause, after the 120-day window,
because that late grievance could never be a direct contest in the
first instance. This expansive argument effectively asks us to
nullify the legislative scheme relating to no contest clauses, with
wide effects on the administration of trusts within the State. 8
      We do not so interpret the Probate Code, and Meiri’s pre-
2010 cases do not support such a reading.
      B.     The untimeliness of the filing establishes a lack
             of probable cause
      Additionally, the petition’s untimely filing establishes a
lack of probable cause, notwithstanding Meiri’s
counterarguments. The parties focus on section 21311’s
limitation of the probable cause inquiry to showings “that the
requested relief will be granted after an opportunity for further
investigation or discovery.” (§ 21311, subd. (b), italics added.)
Meiri suggests that any court assessing probable cause must look
to the “substance in the matter” rather than procedural
impediments to the relief. She notes that, in proposing

      8  Meiri does not allege equitable tolling or otherwise invoke
the body of cases excusing the 120-day requirement in instances
where a beneficiary is prejudiced by a defective notice. (See, e.g.,
Germino v. Hillyer (2003) 107 Cal.App.4th 951, 956 [surveying
cases].) In fact, Meiri expressly abandoned her initial challenges
to the notice’s adequacy below, and has not sought to excuse her
late filing.




                                13
amendments to the statute, the commission emphasized that the
“granting of relief . . . requires not only the proof of factual
contentions but also a legally sufficient ground for the requested
relief.” (Recommendation: Revision of No Contest Clause
Statute (Jan. 2008) 37 Cal. Law Revision Com. Rep. (2007)
p. 403.)
       This commentary, in fact, disproves Meiri’s point; the
commission expressly distinguished the allegations’ substance
from the ultimate legal outcome. And it did so deliberately,
distinguishing the former statute as “referr[ing] only to the
contestant’s factual contentions” and concluding that standard
did not go far enough. (Recommendation: Revision of No Contest
Clause Statute (Jan. 2008) 37 Cal. Law Revision Com. Rep.
(2007) p. 403.) Thus, any legally sufficient bar to relief—whether
procedural (e.g., a statute of limitations defect) or substantive—
appears to satisfy section 21311, subdivision (b)’s test.
(Cf. Gerhard v. Stephens (1968) 68 Cal.2d 864, 904 [“ ‘[m]ere
lapse of time, other than that prescribed by [statutes of
limitations], does not bar relief’ ”].) Any contrary holding would
unravel the Legislature’s reasoned amendment.
       Meiri’s analogy to the probable cause standard applicable
to malicious prosecution actions is unconvincing. A malicious
prosecution action is grounded in tort and involves its own
unique policy considerations. (See, e.g., Chavez v. Mendoza
(2001) 94 Cal.App.4th 1083, 1089 [discussing tort’s “disfavored”
nature].) Malicious prosecution has historically involved
personal injury to another. (Ray Wong v. Earle C. Anthony,
Inc. (1926) 199 Cal. 15, 18; accord Thompson v. Clark (2022) ___
U.S. ___ [142 S.Ct. 1332, 1338].) For this reason, a separate two-
year statute of limitations applies. (Vafi v. McCloskey (2011)




                               14
193 Cal.App.4th 874, 879 [discussing Code Civ. Proc., § 335.1].)
Enforcement of a no contest clause is far afield from tort: such a
clause is a rule set forth in a particular instrument governing the
distribution of bequests, and violating the rule serves to void the
relevant bequests (vindicating the trustor’s wishes), rather than
cause personal injury or damage to reputation (vindicating the
interests of a particular plaintiff). (Estate of Black, supra,
160 Cal.App.3d at p. 587.)
       The commission’s report on the 2010 amendments
augments these contrasts, expressly repudiating the equivalency
of the two legal standards set forth in the decisions, such as
Estate of Gonzalez (2002) 102 Cal.App.4th 1296, 1304, that Meiri
advances. After discussing how the prior standard had been
“equated with the standard that governs malicious prosecution
cases, requiring only that the contest be ‘legally tenable,’ ” the
commission concluded “that such a standard is too forgiving. A
no contest clause should deter more than just a frivolous contest.
General law already provides sanctions for frivolous actions.”
(Recommendation: Revision of No Contest Clause Statute (Jan.
2008) 37 Cal. Law Revision Com. Rep. (2007) p. 398, italics
added.) By adopting the commission’s proposed “probable cause”
standard and uniquely defining it “for the purposes of”
section 21311, subdivision (b), the Legislature explicitly rejected
the comparison to the malicious prosecution standard, having
meticulously weighed the competing policy interests discussed
above, and determining a greater deterrent effect was necessary.
(See Urick, supra, 15 Cal.App.5th at pp. 1192–1193; see also
Security Trust & Savings Bank v. Superior Court (1937)
21 Cal.App.2d 551, 554 [statute of limitations under earlier




                                15
Probate Code section served unique purpose of settling “property
rights within a reasonable time”].) 9
      Meiri further suggests that, because the language of
section 21311, subdivision (b) limits the probable cause definition
to “the purposes of this section,” it does not encompass forfeiture
based upon an untimely filing under section 16061.8. Thus,
Meiri suggests a forfeiture could not occur unless the Legislature
specifically incorporated section 16061.8 into section 21311,
subdivision (b).
      But, as Tale asserts, this language only plausibly means
that probable cause has a unique meaning in the section 21311
context (defined specifically as “reasonable likelihood that the
requested relief will be granted” (§ 21311, subd. (b)), thereby
departing from the meaning of probable cause in other contexts,


      9 This suffices to address Meiri’s further argument that
“[s]trong policy reasons run against maintenance of a cause of
action for malicious prosecution based on an action dismissed for
limitations reasons.” (Lackner v. LaCroix (1979) 25 Cal.3d 747,
752.) Meiri cites this language in Lackner to argue that a statute
of limitations cannot be used as a sword to defeat a
determination of probable cause. However, that statement in
Lackner was made in the context of its discussion of the favorable
termination element of malicious prosecution, not probable cause.
True, our colleagues in Division Two have acknowledged in at
least one recent decision that malicious prosecution’s lack of
probable cause element is “similar” to that in section 21311,
subdivision (b), but that was in the context of discussing how to
allocate the burden of proof on lack of probable cause. (Key v.
Tyler, supra, 34 Cal.App.5th at p. 529.) Neither Key nor Lackner
position us to rewrite the definition of probable cause expressly
provided in the clarified statute.




                                16
such as malicious prosecution cases. Meiri’s interpretation—
essentially that every intendment of probable cause must be
specifically enumerated in the statute—would not only hamper
the Legislature’s ability to enact general standards, but run
precisely contrary to one of its stated goals of “simplif[ying]” the
no contest statute through the 2010 amendments.
(Recommendation: Revision of No Contest Clause Statute (Jan.
2008) 37 Cal. Law Revision Com. Rep. (2007) p. 392.)
       Indeed, as Meiri points out, the Legislature recognized
these efforts could not possibly amount to a “complete codification
of the law governing enforcement of a no contest clause.”
(§ 21313.) But this only further supports the conclusion that the
Legislature intended not only a general standard, but one that is
functional in thwarting protracted contests—not unlike the
litigation that preceded this appeal—that risk, among other
things, upsetting a “testator’s expressed wishes,” a core policy of
this body of law. (Estate of Crisler, supra, 97 Cal.App.2d at
p. 200.) Thus, where the Probate Code “does not apply,” the
Legislature invited review of the common law. (§ 21313.) Here,
however, in our view, both the definition of probable cause and
the statute of limitations reflected in the Probate Code do apply
and none of Meiri’s authorities provide adequate reason to depart
from those proscriptions.
       In sum, Meiri’s untimely litigation was a direct contest
without probable cause. The lower court, therefore, properly
applied the trust’s no contest clause to her. This holding
necessarily moots Meiri’s remaining argument regarding the
necessity of an evidentiary hearing, as she acknowledges.




                                17
                       DISPOSITION
    The order is affirmed. Tale Shamtoubi as trustee of the
Shamtoubi Trust is awarded her costs on appeal.
    CERTIFIED FOR PUBLICATION.



                                          KIM, J. *

We concur:



             LAVIN, Acting P. J.



             EGERTON, J.




      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                               18